Name: Commission Regulation (EEC) No 1328/82 of 28 May 1982 amending for the 10th time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves
 Type: Regulation
 Subject Matter: monetary economics;  cooperation policy;  agri-foodstuffs;  economic policy;  agricultural activity;  processed agricultural produce
 Date Published: nan

 No L 150/72 Official Journal of the European Communities 29 . 5 . 82 COMMISSION REGULATION (EEC) No 1328/82 of 28 May 1982 amending for the 10th time Regulation (EEC) No 2793/77 on detailed rules of application for granting special aid for skimmed milk for use as feed for animals other than young calves this occasion to adapt the system in the light of expe ­ rience gained ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Article 10 (3) thereof, Whereas Commission Regulation (EEC) No 2793/77 (3), as last amended by Regulation (EEC) No 2860/81 (4), fixes the amount of the special aid for skimmed milk for use as feed for animals other than young calves and the maximum selling price applied by diaries ; whereas, in view of changes in the market situation, this aid and the maximum selling price should be adapted ; Whereas the purpose of Regulation (EEC) No 2793/77, which is to grant special aid for skimmed milk for use as feed for animals other than young calves, requires, in the light of experience , an extension of the concept of 'young calves' ; Whereas Article 2a at Council Regulation (EEC) No 986/68 (*) states that the aid shall be fixed on the basis of the intervention price for skimmed-milk powder ; whereas the conditions for granting aid should in consequence be adapted from the beginning of the milk year ; whereas on account of administrative constraints, in particular the monthly basis on which accounting systems operate, the adaptation should come into effect from the beginning of the following month ; whereas the opportunity should be taken on Regulation (EEC) No 2793/77 is hereby amended as follows : 1 . In Article 1 (2) '7-80 ECU per 100 kilograms' is replaced by *9-20 ECU per 100 kilograms'. 2. In Article 2 ( 1 ) (c) the ages '4 months' and ' 120 days' are replaced respectively by the ages '5 months' and ' 150 days' from 1 July 1982 onwards. 3 . Article 3 ( 1 ) (c) shall read as follows : '(c) if the dairy has adhered to :  for this skimmed milk, a maximum ex-dairy selling price of 2-70 ECU per 100 kilograms from 20 to 31 May and of 2-20 ECU per 100 kilograms from 1 June onwards,  for the skimmed milk referred to at Article 4 ( 1 ) ( 1 ), third indent and Article 4 (2), third indent, a maximum ex-dairy selling price of 5-10 ECU per 100 kilograms from 20 May 1982 onwards.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall be applicable from 1 June 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 May 1982. For the Commission Poul DALSAGER Member of the Commission (&gt;) OJ No L 148 , 28 . 6. 1968 , p. 13 . 0 OJ No L 140, 20. 5. 1982, p. 1 . (3) OJ No L 321 , 16 . 12. 1977, p . 30 . (4) OJ No L 281 , 3 . 10 . 1981 , p. 10 . 0 OJ No L 169, 18 . 7. 1968 , p. 4.